     0:20-cv-02011-TLW       Date Filed 10/14/20    Entry Number 20      Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                             ROCK HILL DIVISION

 Curtis Hill III,                               Case No. 0:20-cv-02011-TLW

               PETITIONER

        v.
                                                                 Order
 Bryan K. Dobbs, Warden,

               RESPONDENT



       Petitioner Curtis Hill III, proceeding pro se, filed a petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241. ECF No. 1. The matter now comes before the

Court for review of the Report and Recommendation (Report) filed by the magistrate

judge to whom this case was assigned. ECF No. 16. In the Report, the magistrate

judge recommends that the petition be summarily dismissed for lack of jurisdiction.

Petitioner did not file objections to the Report. This matter is now ripe for decision.

       The Court is charged with conducting a de novo review of any portion of the

Report to which a specific objection is registered, and may accept, reject, or modify,

in whole or in part, the recommendations contained in that Report. 28 U.S.C. § 636.

In the absence of objections to the Report, the Court is not required to give any

explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198,

200 (4th Cir. 1983). In such a case, “a district court need not conduct a de novo review,

but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Accident

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory

                                            1
     0:20-cv-02011-TLW      Date Filed 10/14/20   Entry Number 20     Page 2 of 3




committee’s note).

      The Court has carefully reviewed the Report and the analysis set forth in the

Report. The Court has also studied a number of cases in connection with its review

of the Report, including United States v. Wheeler, 886 F.3d 415 (4th Cir. 2018), Rice

v. Rivera, 617 F.3d 802 (4th Cir. 2010), In re Jones, 226 F.3d 328 (4th Cir. 2000),

Capalbo v. Antonelli, No. 1:19-cv-01946-TMC, 2020 WL 3496641 (D.S.C. June 29,

2020), and Hughes v. Mackelburg, No. 8:19-cv-03390-HMH-JDA, 2020 WL 1429351

(D.S.C. Mar. 24, 2020). The Court will not discuss each case in detail in this order,

although the Court has reviewed each case in detail. These cases provide significant

insight as to when § 2241 petitions are appropriate and when they are not. A number

of these cases address the relationship between § 2255 petitions and § 2241 petitions.

They also address procedure in connection with these two habeas statutes.

      Having carefully considered this matter, the Court concludes that Petitioner

cannot satisfy § 2255’s savings clause due to the timing of the denial of his § 2255

petition. Although he filed his petition prior to the Supreme Court’s June 21, 2019

decision in Rehaif v. United States, 139 S. Ct. 2191 (2019), this Court did not deny

his petition until April 22, 2020—ten months after Rehaif. United States v. Hill, No.

3:16-cr-00830-TLW-1 (D.S.C.), ECF Nos. 54, 67. Thus, the substantive law did not

change “subsequent to [his] . . . first § 2255 motion.” In re Jones, 226 F.3d 328, 333–

34 (4th Cir. 2000) (setting forth the three-part savings clause test and comparing the

date of the relevant appellate court decision to the date of “the decision on his first

§ 2255 motion”).



                                          2
     0:20-cv-02011-TLW      Date Filed 10/14/20   Entry Number 20     Page 3 of 3




      Petitioner could have moved to amend his § 2255 petition to raise a Rehaif

claim at any time in the ten-month period between the issuance of Rehaif and this

Court’s order denying his petition, but he did not do so. Although this may be much

to require of a pro se habeas petitioner, this process is embraced by the caselaw cited

above. Because he could have sought to amend his petition to raise a Rehaif claim,

the Court cannot say that “he had no opportunity to utilize a § 2255 motion to take

advantage of a change in the applicable law.” Rice v. Rivera, 617 F.3d 802, 807 (4th

Cir. 2010).

      Because the Court agrees with the Report’s conclusion that the Court does not

have jurisdiction over this petition, the Report, ECF No. 16, is ACCEPTED. This

action is hereby DISMISSED WITHOUT PREJUDICE.

      IT IS SO ORDERED.

                                        s/ Terry L. Wooten
                                        Terry L. Wooten
                                        Senior United States District Judge

October 14, 2020
Columbia, South Carolina




                                          3
